DETAILED ACTION
Status of Claims
This action is in reply to the Applicant Remarks and Amendments filed on 01/28/2022.
Claims 1-8, 10, 12-17, and 19 have been amended and are hereby entered.
Claims 1-20 are currently pending and have been examined.
This action is made FINAL.	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments, see Page 8, filed 01/28/2022, with respect to drawing objections have been fully considered but they are not persuasive. Examiner respectfully disagrees because corrected drawings were not submitted as indicated in Remarks. As a result, the drawing objections remain as previously stated in Non-Final Rejection. 
Applicant’s arguments, see Page 9, filed 01/28/2022, with respect to claim objections have been fully considered and are persuasive. The objection of Claims 7-8 and 13-15 has been withdrawn. 
Applicant’s arguments, see Pages 9-12, filed 01/28/2022, with respect to the 35 U.S.C. 112(b) rejection of Claims 1-13 and 16-20 have been fully considered and are persuasive. The 35 U.S.C. 112(b) rejection of Claims 1-13 and 16-20 has been withdrawn. 
Applicant's arguments, see Page 12, filed 01/28/2022, with respect to the 35 U.S.C. 112(b) rejection of Claims 14-15 have been fully considered but they are not persuasive. Examiner respectfully disagrees because Claim 14 still shows “the plurality of listeners” although Remarks states that “Applicant has amended claim 14 to recite “the listener and the other listeners”. 
Applicant's arguments, see Pages 12-17, filed 01/28/2022, with respect to the 35 U.S.C. 101 rejection of Claims 1-20 have been fully considered but they are not persuasive. Examiner respectfully disagrees Applicant’s arguments on Page 14: “Applicant does not believe this to be the case [the claimed invention is an abstract idea].” and on Page 17: “While the outstanding Office Action contends that the claims represent the judicial exception (abstract idea), the claims are directed toward a device that physically controls what song a live band may play next, as claimed. Such action does not describe an abstract concept, or concept like those found by the courts to be abstract, such as a fundamental economic practice, a method of organizing human activity, an idea itself (standing alone), or a mathematical relationship. In contrast, the claimed invention is directed toward providing a user a means for communicating with a band digitally and for paying for the digital communication. Accordingly, the claimed invention is not directed toward a judicial exception.” Examiner respectfully disagrees because the claimed invention recites an abstract idea (Certain Methods of Organizing Human Activity such as commercial interaction) as they explicitly describe performing songs subsequent to receive data indicative of a song and associated amount of money that is “paid to hear the songs performed”. The exchange of money for a song being played is a commercial interaction. Therefore, other than reciting a generic MPEP 2106.05(f)). Simply implementing the abstract idea on a generic computer component is not a practical application because they do not impose any meaningful limits on practicing the abstract idea. As a result, the claimed invention is directed to an abstract idea.
Examiner respectfully disagrees Applicant’s arguments on Page 15: “Applicant submits that the claimed invention provides a practical application that produces a useful, concrete, and tangible result.” Examiner respectfully disagrees because “eligibility should not be evaluated based on whether the claim recites a "useful, concrete, and tangible result," State Street Bank, 149 F.3d 1368, 1374, 47 USPQ2d 1596, 1602 (Fed. Cir. 1998) (quoting In re Alappat, 33 F.3d 1526, 1544, 31 USPQ2d 1545, 1557 (Fed. Cir. 1994)), as this test has been superseded. In re Bilski, 545 F.3d 943, 959-60, 88 USPQ2d 1385, 1394-95 (Fed. Cir. 2008) (en banc), aff'd by Bilski v. Kappos, 561 U.S. 593, 95 USPQ2d 1001 (2010). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) ("It is well-settled that mere recitation of concrete, tangible components is insufficient to MPEP 2106 I). Examiner notes that the Interim Guidelines for Examination of Patent Applications for Patent Subject Matter Eligibility cited in Applicant’s argument is not the current guidelines that the USTPO is using. As previously noted in Non-Final Rejection, Page 10, the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019 is the current Guidance used for 101 analysis.
Examiner reviewed and considered all the case laws included in Response to First 101 § Rejections; however, the fact patterns of the cases are different and how the comparison of the instant application to the cited cases is not persuasive. The cases cited by Applicant are also not showing how those cases particularly map the instant application (aside from the summary statement at the end).
Applicant's arguments, see Pages 17-20, filed 01/28/2022, with respect to the 35 U.S.C. 102 rejection of Claims 1-20 have been fully considered but they are not persuasive. Examiner respectfully disagrees Applicant’s argument on Pages 18-19: “Connell et al. fails to teach those limitations highlighted above.” and “Applicant submits that Connell et al. does not teach the processor … “at least one operations server, the operations server comprising a processor configured to receive data indicative of the requested song, the server further comprising a plurality of data indicative of other songs requested by other listeners for which an amount of money is paid to hear the songs performed, the processor further configured, based on the a highest amount of money received from the listener and the other amounts of money received by other listeners, to determine in what order the requested songs are played based on the amount of monies pledged for each song, the processor further configured for Connell teaches “a live fan-artist interaction system 10 that is configured to provide a fan and artist based application that may be used in correlation with an electronic device such as a personal cell phone. The live fan-artist interaction system 10 is configured to allow fans to influence artist set play lists during real-time events such as concerts or music festivals.” (See Paragraph [0070]). Examiner respectfully disagrees because Connell (Paragraphs [0053], [0057]-[0059], [0064], [0114], [0117], [0123]) teaches the above limitations. Please see Claim Rejections - 35 USC § 103 for further discussion.
	With respect to the remarks related to the 35 U.S.C. 102 rejection of Claim 1, the reference used in the previous rejection does not teach the claim amendment “the processor further configured to display a tip graphical user interface for receiving a tip amount of money for the Artist or Band”, and the updated rejection now relies on the new reference (McDonald) to teach the claim amendment. The remarks for this claim amendment are considered to be moot in view of the updated rejection.
Examiner notes that amended claims are not following the guidance stated in MPEP § 714 because Claim 10 was amended without showing the track changes (e.g. markings) and still states the claim as “Original”, and Claim 2 fails to show proper track changes (e.g., “by the listener” which should indicate as “by the listener[[s]]”). In addition, Claim 1 inserted “first” between “the” and “mobile device”; however, “first” was not underlined and “the” was underlined instead.
Information Disclosure Statement
The information disclosure statement filed 11/05/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. The copies of the following Non-Patent Literature (NPL) Documents numbers listed on the IDS are missing in the attachment: 1, 3, 5, and 10. Therefore, these missing NPL documents have not been considered.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “112” in Fig. 1B has been used to designate both Live Music Control Logic and Local Interface. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 201, 203, and 211 in Fig. 2, 6304 in Fig. 13, 5201 in Fig. 15, 4904 in Fig. 16, 7700 and 7260 in Fig. 17, 7100 in Fig. 18, 7500 in Fig. 20, and 1902 in Fig. 30, and 2352 in Fig. 34. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc. In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract exceeds 150 words. It has 204 words and 37 CFR 1.72 requires that the abstract may not exceed 150 words. Correction is required. See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: "local interface 112" in Para. [0087] needs to be changed corresponding to the changes made in Fig. 1B (see Drawing Objection).  
Appropriate correction is required.
Claim Objections
Claims 1-2, 5-7, 9-11, and 19-20 are objected to because of the following informalities: 
Claim 1 has typos – “a second mobile device operated by an Artist or Band” which should recite as “a second mobile device operated by the Artist or Band”, “he processor” which should recite as “the processor”, and “the a highest amount of money” which recite as “a highest amount of money”.
Claim 2 has a typo – “payment server” which should recite as “a payment server”.
Claim 5 has a typo – “mony” which should recite as “money”.
Claim 6 has a typo – “fomthe” which should recite as “from the”.
Claim 7 has typos – “the mobile device” which should recite as “the first mobile device” and “atleast” which should recite as “at least”.
Claim 9 has a typo – “ofthe songs" which should recite as “of the songs”.
Claim 10 has a typo – “liveshow" which should recite as “live show”.
Claim 11 has a typo – “asetlist" which should recite as “a setlist
Claim 18 has a typo – “the processor of the mobile device" which should recite as “the processor of the first mobile device”.
Claim 19 has a typo – “at least one seve" which should recite as “at least one server”.
Claim 20 has a typo – “showof" which should recite as “show of”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14 and 15 recite the limitation “the plurality of listeners” in Line 5 and Line 4, respectively, and Claim 1 recites “the listener” and “other listeners”. It is unclear whether “the plurality of listeners” mean “the other listeners” or both (the listener and the other listeners). Therefore, Claims 14-15 are rejected under 35 U.S.C. 112(b) as being indefinite.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims are first analyzed to determine whether they fall into one of the four statutory categories of patent eligible subject matter. Then, if the claims fall within one of the four statutory categories, it must be determined whether the claims are directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea).
In determining whether a claim is directed to a judicial exception, the claim is first analyzed to determine whether the claim recites a judicial exception. If the claim does not recite one of these exceptions, the claim is directed to patent eligible subject matter under 35 U.S.C. 101.
Claims include limitations, which recite elements, can be properly characterized under at least one of the following groupings of subject matter recognized as abstract ideas by Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; 
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
If the claim recites one of these exceptions, the claim is then analyzed to determine whether the claim recites additional elements that integrate the exception into a practical application of that exception. If the recited exception is integrated into a practical application, then the claim is directed to patent eligible subject matter under 35 U.S.C. 101. If the recited exception is not integrated into a practical application, then the claim is further analyzed to determine whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited exception itself. If the claim as a whole does not amount to significantly more (there is no inventive concept in the claim) than the recited exception itself, the claim is not directed towards eligible subject matter under 35 U.S.C. 101.
Claims 1-20 are directed to one of the four statutory categories (process, machine, article of manufacture, or composition of matter) since the claimed invention falls into “a machine” (a system for digitally interacting with live musicians to facilitate tipping, requests, and request boosting) category.
Regarding Claims 1-20, the claim invention is directed to a judicial exception to patentability, an abstract idea.
Claim 1 recites the following limitations:
A system for digitally interacting with an artist or band that is playing a live show, the system comprising: 
… operated by a listener and comprising …, … configured to receive data from the listener via … indicative of at least one live performance and data indicative of a requested song the listener desires to be performed at the live performance by an Artist or a Band, … further configured to transmit data indicative of the requested song and data indicative of an amount of money the listener desires to pay to hear the requested song, … for receiving a tip amount of money for the Artist or Band; and 
… operated by an Artist or Band and comprising a processor, the processor configured for receiving data indicative of the requested song for the Artist or Band; and 
at least one …, … comprising … configured to receive data indicative of the requested song, … further comprising a 2plurality of data indicative of other songs requested by other listeners for which an amount of money is paid to hear the songs performed, … further configured, based on a highest amount of money received from the listener and the other amounts of money received by other listeners, to determine in what order the requested songs are played based on the amount of monies pledged for each song, … further configured for transmitting a list of songs, based on the order determined, to be played to …
	Step 2A, Prong 1: The limitations for Claim 1 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions. The limitations of receiving, transmitting, and determining in 
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 1 recites additional elements – “first mobile device”, “processor”, “the processor further configured to display a tip graphical user interface”, “a second mobile device”, and “operations server”. The claim as a whole merely describes how to generally “apply” the concept of receiving, transmitting, and determining in what order the requested songs are played by using generic computer components. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform a process for interacting with an artist or band. (See MPEP 2106.05(f)). Simply implementing the abstract idea on a generic computer component is not a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Step 2B: Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform the abstract idea described above MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim 2 recites the following limitations:
The system for digitally interacting with an artist or band that is playing a live show of claim 1, further comprising …, … comprising … configured for managing payments by the listener and the other listeners.
Claim 2 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: This dependent claim does not integrate the abstract idea into practical application. Claim 2 recites additional elements – “payment server” and “processor”. These additional elements amount to no more than mere instructions to apply the exception using generic computer components. These computer components are merely described to perform the recited abstract idea. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, these additional elements do not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: This dependent claim does not amount to significantly more than the abstract idea because the claim does not include additional elements that are sufficient MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, this claim is not patent eligible.
Claims 3-4, 6, 9-10, 16, 18, and 20 are directed to substantially the same abstract idea as Claim 1 and are rejected for substantially the same reasons. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the claims further narrow the abstract idea. These dependent claims further narrow the abstract idea by defining “the payment server” in Claims 3 and 4, by defining “the processor of the first mobile device” in Claims 6 and 9, by defining “the processor” in Claim 10, by defining “the first mobile device” in Claim 16, by defining “the processor of the mobile device” in Claim 18, and by defining “the amount of money paid by the listener to hear the songs performed and the other amounts of money received by other listeners” in Claim 20.
Step 2A, Prong 2: These dependent claims do not integrate the abstract idea into practical application because they do not recite additional elements.
Step 2B: Theses dependent claim do not amount to significantly more than the abstract idea because they do not recite additional elements. Therefore, these dependent claims are not patent eligible.
Claim 5 recites the following limitations:
The system for digitally interacting with an artist or band that is playing a live show of claim 4, wherein the payment server transmits data to the at least one … that the monetary transactions are completed, in response, … performs an action related to the amount of [money] received from the listener or the other listeners.
Claim 5 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: This dependent claim does not integrate the abstract idea into practical application. Claim 5 recites an additional element – “server”. This additional element amounts to no more than mere instructions to apply the exception using generic computer components. This computer component is merely described to perform the recited abstract idea. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, this additional element does not impose any meaningful limits on a practicing the abstract idea and amounts to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: This dependent claim does not amount to significantly more than the abstract idea because the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for interacting with an artist MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, this claim is not patent eligible.
Claim 7 recites the following limitations:
The system for digitally interacting with an artist or band that is playing a live show of claim 6, wherein the processor of the mobile device transmits the received input to the …, and … determines one or more events in a listener's area based on the type of music the listener enjoys.
Claim 7 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: This dependent claim does not integrate the abstract idea into practical application. Claim 7 recites additional elements – “at least one server” and “processor of the at least one server”. These additional elements amount to no more than mere instructions to apply the exception using generic computer components. These computer components are merely described to perform the recited abstract idea. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, these additional elements do not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, this claim is not patent eligible.
Claim 8 recites the following limitations:
The system for digitally interacting with an artist or band that is playing a live show of claim 1, wherein the processor of the at least one operations server transmits data … indicative of songs available to be requested associated with a monetary amount.
Claim 8 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: This dependent claim does not integrate the abstract idea into practical application. Claim 8 recites an additional element – “to the first mobile device”. This additional element amounts to no more than mere instructions to apply the exception using generic computer components. This computer device is merely described to perform the recited abstract idea. The limitations of this dependent claim MPEP 2106.05(f)).
Step 2B: This dependent claim does not amount to significantly more than the abstract idea because the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer system to perform a process for interacting with an artist or band amounts to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, this claim is not patent eligible.
Claims 11-13 are directed to substantially the same abstract idea as Claim 1 and are rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. These dependent claims further narrow the abstract idea by defining “the processor of the server” in Claim 11 and by defining “the first mobile device” in Claims 12 and 13.  
Step 2A, Prong 2: These dependent claims do not integrate the abstract idea into practical application. Claim 11 recites an additional element – “to the second mobile device”, and Claims 12 and 13 recite an additional element – “a selectable boost button”. These additional elements amount to no more than mere instructions to apply MPEP 2106.05(f)).
Step 2B: These dependent claims do not amount to significantly more than the abstract idea because the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer system to perform a process for interacting with an artist or band amounts to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, these dependent claims are not patent eligible.
Claim 14 recites the following limitations:
The system for digitally interacting with an artist or band that is playing a live show of claim 13, wherein the data indicative of the song to be played high on the list as compared to requests made of other listeners who did not pay as much money, … determines the order the songs to be played based upon the monies paid for requesting a song and the monies paid for boosting a song by the plurality of listeners.
Claim 14 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea.
 Step 2A, Prong 2: This dependent claim does not integrate the abstract idea into practical application. Claim 14 recites an additional element – “at least one server”. This additional element amounts to no more than mere instructions to apply the exception using generic computer components. These computer components are merely described to perform the recited abstract idea. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, this additional element does not impose any meaningful limits on a practicing the abstract idea and amounts to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: This dependent claim does not amount to significantly more than the abstract idea because the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer system to perform a process for interacting with an artist or band amounts to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, this dependent claim is not patent eligible.
Claim 15 recites the following limitations:
The system for digitally interacting with an artist or band that is playing a live show of claim 14, wherein the at least one server transmits the order of songs to be played based upon the monies paid for requesting a song and the monies paid for boosting a song by the plurality of listeners ....
Claim 15 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: This dependent claim does not integrate the abstract idea into practical application. Claim 15 recites an additional element – “to the second mobile device”. This additional element amounts to no more than mere instructions to apply the exception using generic computer components. This computer device is merely described to perform the recited abstract idea. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, this additional element does not impose any meaningful limits on a practicing the abstract idea and amounts to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: This dependent claim does not amount to significantly more than the abstract idea because the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer system to perform a process for interacting with an artist or band amounts to no more than how to generally “apply” the exception using a generic MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, this dependent claim is not patent eligible.
Claim 17 recites the following limitations:
The system for digitally interacting with an artist or band that is playing a live show of claim 16, wherein upon selection by the listener of one of the events, … connects the listener to the artist or band associated with one of the event markers.
Claim 17 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: This dependent claim does not integrate the abstract idea into practical application. Claim 17 recites an additional element – “the processor of the first mobile device”. This additional element amounts to no more than mere instructions to apply the exception using generic computer components. This computer component is merely described to perform the recited abstract idea. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, this additional element does not impose any meaningful limits on a practicing the abstract idea and amounts to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: This dependent claim does not amount to significantly more than the abstract idea because the claim does not include additional elements that are sufficient MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, this dependent claim is not patent eligible.
Claim 19 recites the following limitations:
The system for digitally interacting with an artist or band that is playing a live show of claim 18, wherein the processor receives data from the listener for selecting one of the selectable boxes, and … displays the tip associated with the selected box ...
Claim 19 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: This dependent claim does not integrate the abstract idea into practical application. Claim 19 recites additional elements – “the at least one server” and “to the second mobile device”. These additional elements amount to no more than mere instructions to apply the exception using generic computer components. These computer components are merely described to perform the recited abstract idea. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, these additional elements do not MPEP 2106.05(f)).
Step 2B: This dependent claim does not amount to significantly more than the abstract idea because the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer system to perform a process for interacting with an artist or band amounts to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, this dependent claim is not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Connell et al. (US PG Pub. No. 2017/0032336 A1; hereinafter "Connell") in view of McDonald et al. (US PG Pub No. 2018/0260796 A1; hereinafter "McDonald").
Regarding Claim 1, Connell teaches a system for digitally interacting with an artist or band that is playing a live show, the system comprising: a first mobile device operated by a listener and comprising a processor, the processor configured to receive data from the listener via the first mobile device indicative of at least one live performance (See “The system may include an application that fans can download and install on their personal computing devices (e.g. smartphones, tablets). That application may be called a fan module. Once downloaded and installed, it provides communication between the device on which it is installed and the system and includes a user interface (e.g. GUI) through which that communication may be extended to the user of the device, i.e. the fan.” in Paragraph [0056], “According to one embodiment of the invention, there is a live fan-artist interaction system 10 that is configured to provide a fan and artist based application that may be used in correlation with an electronic device such as a personal cell phone. The live fan-artist interaction and data indicative of a requested song the listener desires to be performed at the live performance by an Artist or a Band (See “The user interface for the fan(s) may solicit set modification information in real-time during a live artist performance by providing songs to vote on, ... Thereby each fan may contribute set information, which may be limited to just song selection …, but could include other information as well.” in Paragraph [0057] and “The illustrated fan module 14 includes a song selection module 34 configured to provide users of the fan module 14 the ability to select songs to hear from an artist over a computerized network.” in Paragraph [0102]), the first mobile device further configured to transmit data indicative of the requested song (See “The illustrated fan module 14 includes a song selection module 34 configured to provide users of the fan module 14 the ability to select songs to hear from an artist over a computerized network. The song selection module 34 may allow users of the fan module 14 to download or listen to artist music or content on a mobile computing device, such as a mobile phone, over a computerized network. A song selection module may also proffer set selection options to a user thereof during a live event… Once an option is selected the song selection module may communicate the selection over a network to the  and data indicative of an amount of money the listener desires to pay to hear the requested song (See “Each fan app/module may include a virtual shopping cart to facilitate purchases over a computerized network so that the fans can buy ...voting power within the system, …, and the like and combinations thereof.” in Paragraph [0058], “The fan module enables a user thereof to … vote on songs or other theatrical elements, rate songs, …, purchase voting credits … over a computerized network using an electronic mobile device. Such may be accomplished using one or more of the modules described herein.” in Paragraph [0117] wherein the number of “vote on songs” is considered to be the “amount of money the listener desires to pay to hear the requested song” since voting credit is required to be purchased in order to vote).
Connell also teaches a second mobile device operated by an Artist or Band and comprising a processor, the processor configured receiving data indicative of the requested song for the Artist or Band (See “On the artist side (e.g. on stage with the performers) the system may include a specialized computing device that may include one or more of: …, graphical display device, …, processor, memory, …This specialized computing device on the performer's side may be called an artist module.” in Paragraph [0055], “The live fan-artist interaction system 10 includes an interaction module functionally coupled over a computerized network to each of the plurality of fan modules 14 and also to the artist module 12 such that the interaction module receives set modification information from the plurality of fan modules 14, which thereby determines set modification instructions and transmits set modification instructions to the artist module in real-time during a live artist performance.” in Paragraph [0053], and 
Connell also teaches at least one operations server, the operations server comprising a processor configured to receive data indicative of the requested song, the server further comprising a plurality of data indicative of other songs requested by other listeners (See “The live fan-artist interaction system 10 includes an interaction module functionally coupled over a computerized network to each of the plurality of fan modules 14 and also to the artist module 12 such that the interaction module receives set modification information from the plurality of fan modules 14, which thereby determines set modification instructions and transmits set modification instructions to the artist module in real-time during a live artist performance.” in Paragraph [0053], “The interaction module 18 may include a processor, a network module, a data storage module and an instruction set for processing received influence information, storing a schema, publishing the schema to fan modules, and publishing processed influence information to artist modules. Such may be accomplished using a server connected to a network with special purpose hardware/software components configured to perform one or more of the functions described herein.” in Paragraph [0065], and “Thereby each fan may contribute set information, which may be limited to just song selection…” in Paragraph [0057]) for which an amount of money is paid to hear the songs performed (See “Each fan app/module may include a virtual shopping cart to facilitate purchases over a computerized network so that the fans can buy ...voting power within the system, …, and the like and combinations thereof.” in Paragraph [0058] and “The fan module enables a user thereof to … vote on songs or , the processor further configured, based on a highest amount of money received from the listener and the other amounts of money received by other listeners, to determine in what order the requested songs are played based on the amount of monies pledged for each song (See “The artist may set parameters for a set-list that may include options/alternatives with respect to specific set information, e.g. which songs are played in which order, ... The artist then activates the event and allows the fans to interact with the event and thereby with the artist, since the artist and equipment supporting the artist are functionally linked to the system. The system modifies set information on the fly and thereby allows the artist to also do so. At the event, the fan may check into the event and then may interact with the system during the event (e.g. voting on which songs should be in the set list).” in Paragraph [0123] wherein the “vote on songs” are considered to be the “amount of money received” as discussed above, “The system may include interaction management software, aka interaction module that may be functionally coupled over a computerized network to each of the plurality of fan apps and also to the artist module such that the interaction module may coordinate therebetween. It can receive set modification information from the plurality of fan apps. It may process that information (e.g. averaging, identifying which information has the most duplication among the set of fans present/registered/participating, randomly select from the pool of received information) and such processing may result in set-information modification instructions (e.g. move song 7 to place 5 in the set list because people are , the processor further configured for transmitting a list of songs, based on the order determined, to be played to the second mobile device (See “The system may include an interaction module that may be functionally coupled over a computerized network to each of the plurality of fan modules and also to the artist module such that the interaction module may receive set modification information from the plurality of fan modules, which thereby determines set modification instructions and transmits set modification instructions to the artist module in real-time during a live artist performance.” in Paragraph [0014] and “Thus, while the most common use of the system is to generate real-time set-lists with songs selected by the audience during the event and to communicate those in real-time to performers, one can recognize that any 
Connell does not explicitly teach; however, McDonald teaches the processor further configured to display a tip graphical user interface for receiving a tip amount of money for the Artist or Band (See “FIG. 1C depicts an exemplary tipping interface 185. In one embodiment, tipping interface 185 may be a tipping interface that is launched when a consumer or user selects interface element 180. Buttons 186, 187, 188, 189, and 190 provide options for a user or consumer to tip in the amount of $1, $2, $5, $10, or a custom amount, respectively.” in Paragraph [0036], Fig. 1C, and “Upon determining that a tipping interface should be presented to the consumer's device, at step 330 the streaming system may transmit a tipping interface to the consumer's device, or transmit a code or command to the consumer's device directing the consumer's device to launch, initiate, activate, present, enable, and/or display a tipping interface.” in Paragraph [0073]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the live fan-artist interaction system of Connell to include display a tip graphical user interface for receiving a tip amount of money for the Artist or Band, as taught by McDonald, in order to motivate or inspire the consumer to tip to the artists (See Paragraph [0011] of McDonald).
Regarding Claim 2, Connell in view of McDonald teaches all the limitations of Claim 1 as described above. Although Connell teaches a payment server (e.g. purchase module) comprising a processor (See Paragraph [0106] – “The illustrated fan Connell does not explicitly teach a payment server for managing payments by the listeners. However, McDonald teaches [a] payment server, the payment server comprising a processor configured for managing payments by the listener and the other listeners (See “In one embodiment, a tipping button may be a one-click interface such that a consumer does not have to provide any additional input to consummate a tip after selecting a tipping button. For example, if a consumer is already logged into, or authenticated on a streaming platform, and has already provided billing or payment information to the streaming platform, then the billing platform may immediately consummate the financial transaction underlying a tip when the consumer selects a particular tipping button. For example, if a consumer selects a button labeled “$1.50 Tip,” then the streaming platform (or other provider of media content) may immediately initiate a transaction to bill $1.50 to a credit card, bank account, Venmo® account, or other financial account associated with the consumer or the consumer's account with the streaming platform or other provider of media content.” in Paragraph [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the live fan-artist interaction system of Connell to include a payment server for managing payments, as taught by McDonald, in order to make the interaction system more efficient and effective.
Regarding Claim 3, Connell in view of McDonald teaches all the limitations of Claims 1 and 2 as described above. Connell also teaches wherein the payment server receives data from the listener or other listers, and the money is for requesting a song or the money is for sending a tip from the first mobile device (See “The illustrated fan module 14 includes a purchase module 24 to facilitate purchases over a computerized network. The purchase module 24 is in communication with a store module of an artist module; wherein the purchase module 24 facilitates the purchase of items or music related to an artist through an artist module of a fan-artist interaction system.” in Paragraph [0106] and “The fan module enables a user thereof to … vote on songs or other theatrical elements, rate songs, …, purchase voting credits … over a computerized network using an electronic mobile device. Such may be accomplished using one or more of the modules described herein.” in Paragraph [0117]).
Regarding Claim 4, Connell in view of McDonald teaches all the limitations of Claims 1 and 2 as described above. Although Connell teaches the payment server performs monetary transaction such as purchase of items or music related to an artist (See Paragraph [0106] – “The illustrated fan module 14 includes a purchase module 24 to facilitate purchases over a computerized network. The purchase module 24 is in communication with a store module of an artist module; wherein the purchase module 24 facilitates the purchase of items or music related to an artist through an artist module of a fan-artist interaction system.”), Connell does not explicitly teach the payment McDonald teaches wherein the payment server performs monetary transactions to debit a listener's credit or debit card or bank account the amount of money included for a song request or for a tip (See “For example, if a consumer is already logged into, or authenticated on a streaming platform, and has already provided billing or payment information to the streaming platform, then the billing platform may immediately consummate the financial transaction underlying a tip when the consumer selects a particular tipping button. For example, if a consumer selects a button labeled “$1.50 Tip,” then the streaming platform (or other provider of media content) may immediately initiate a transaction to bill $1.50 to a credit card, bank account, Venmo® account, or other financial account associated with the consumer or the consumer's account with the streaming platform or other provider of media content.” in Paragraph [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the live fan-artist interaction system of Connell to include a payment server that performs monetary transactions to debit a listener's credit or debit card or bank account, as taught by McDonald, in order to make the interaction system more efficient and effective.
Regarding Claim 5, Connell in view of McDonald teaches all the limitations of Claims 1, 2, and 4 as described above. Connell does not explicitly teach; however, Zises teaches wherein the payment server transmits data to the at least one server that the monetary transactions are completed, in response, the server performs an action related to the amount of money received from the listener or the other listeners (See “For example, if a consumer selects a button labeled “$1.50 Tip,” then the streaming platform (or other provider of media content) may immediately initiate a transaction to bill $1.50 to a credit card, bank account, Venmo® account, or other financial account associated with the consumer or the consumer's account with the streaming platform or other provider of media content.” in Paragraph [0044] and “In one embodiment, the streaming service may stream, or begin streaming, a movie to a consumer's device upon request or agreement from a consumer, and generally, but not necessarily always, upon payment or commitment to pay from the consumer... In one embodiment, the consumer may select media content for streaming at a particular price, and may initiate streaming by paying that price electronically through financial information stored by the streaming service, or by inputting financial information in response to an elicitation by the streaming service, or through a financial transaction service such as PayPal® or Venmo® or any other financial transaction system known in the art.” in Paragraph [0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the live fan-artist interaction system of Connell to include a payment server that transmits data of completed monetary transactions, in response, the server performs an action related to the amount of money received, as taught by McDonald, in order to make the interaction system more efficient and effective.
Regarding Claim 6, Connell in view of McDonald teaches all the limitations of Claim 1 as described above. Connell also teaches wherein the processor of the first mobile device is configured to receive input from the listener related to a type of music the listener enjoys (See “The fan modules 14 may include a processor, network module, display device, user interface device, …, receiving user input influence information and communicating the same to an interaction module. Such may be accomplished using a smartphone/tablet computing device having special purpose hardware/software such as but not limited to a downloaded application resident on the same configured to perform one or more of the functions described herein. Fan modules may display selections that fans may select and then communicate the same to the interaction module/system wherein the displayed selections are logically associated with the collective effect that they may have on the performance after processing by the interaction module.” in Paragraph [0066]  and “The illustrated fan module 14 includes a song selection module 34 configured to provide users of the fan module 14 the ability to select songs to hear from an artist over a computerized network. The song selection module 34 may allow users of the fan module 14 to download or listen to artist music or content on a mobile computing device, such as a mobile phone, over a computerized network. A song selection module may also proffer set selection options to a user thereof during a live event and then collect, for use by the system, what selection(s) are made by the fan through the user interface of the fan.” in Paragraph [0102] wherein “the type of music the listener enjoys” is considered to be the “live event (e.g. live concert) that the user is at”).
Regarding Claim 7, Connell in view of McDonald teaches all the limitations of Claims 1 and 6 as described above. Connell also teaches wherein the processor of the [first] mobile device transmits the received input to the at least one server, and the processor of the at least one server determines one or more events in a listener's area based on the type of music the listener enjoys (See “The illustrated interaction module 18 includes an artist search module 45 in communication with the concert module 43 and the data storage module 42. The artist search module 45 is configured to provide artist search capabilities to the users of a fan-artist interaction system. The artist search module 45 is configured to provide locations of live events that an artist is performing at or attending. The users of the artists search module 45 may use a proximity search to search out genres of music in [an] area or certain bands and musical artists nearby.” in Paragraph [0085]).
Regarding Claim 16, Connell in view of McDonald teaches all the limitations of Claim 1 as described above. Connell also teaches wherein the first mobile device displays a map comprising event markers located on the map where the artist or band is performing (See “The illustrated interaction module 18 includes a concert module 43 in communication with a plurality of artist and fan modules over a computerized network. The concert module 43 is configured to enable a user using a fan module to search for upcoming live events, such as a concert, relative to the location of the user.” in Paragraph [0083], “FIGS. 8-11 illustrate prophetic examples of a plurality of screenshots (on a touchscreen module device and thus a graphical user interface (GUI)) of a live fan-artist interaction system (FIGS. 8 and 9 showing how some screens may be linkable/navigable to each other using arrows between the screenshots), according to one embodiment of the invention. The illustrated screenshots show how users are able to make particular selections, view specific information, …, search, …, display event information, etc. and thereby interact with the system, before, during or after a particular event.” in Paragraph [0121], and Fig. 8 (see .
Claims 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Connell in view of McDonald and Yosilewitz; Adam (See attached NPL, “Introducing Media Request: All-In-One Song & Video Sharing”; hereinafter “Yosilewitz”).
Regarding Claim 8, Connell in view of McDonald teaches all the limitations of Claim 1 as described above. Although Connell teaches the processor of the at least one operations server transmits data to the first mobile phone/device indicative of songs available to be requested (See Paragraph [0092] – “The illustrated artist module 12 includes a set information module 54 configured to provide artists the capability of uploading artist set information along with content to share over a computerized network. The set information module 54 may include artist bios, band associations, song list, set information, etc. over a computerized network.”), Connell in view of McDonald does not explicitly teach “indicative of songs available to be requested associated with a monetary amount”. However, Yosilewitz teaches wherein the processor of the at least one server transmits data to the first mobile phone indicative of songs available to be requested associated with a monetary amount (See Pages 5-6 of attached NPL – Media Request Mode under Settings has three options that the user can choose: “Free”, “Via Tip”, and “Both”. “Via Tip” enables requesting songs via tips and cost per second. “Tipped Requests” setting will appear only if “Via Tip” or “Both” request modes are active. Under “Tipped Requests” setting, “Cost per second” is the amount in $ of cost per second for the song to be played. It can 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the live fan-artist interaction system of Connell in view of McDonald to include data indicative of songs available to be requested associated with a monetary amount, as taught by Yosilewitz, in order to make the interaction system more efficient and effective by preventing a request of songs that an artist is not able to perform.
Regarding Claim 9, Connell in view of McDonald and Yosilewitz teaches all the limitations of Claims 1 and 8 as described above. Although Connell teaches wherein the processor of the first mobile device displays the data indicative of the songs available to be requested … (See “Fan modules may display selections that fans may select and then communicate the same to the interaction module/system wherein the displayed selections are logically associated with the collective effect that they may have on the performance after processing by the interaction module.” in Paragraph [0066] and “The illustrated fan module 14 includes a song selection module 34 configured to provide users of the fan module 14 the ability to select songs to hear from an artist over a computerized network. The song selection module 34 may allow users of the fan module 14 to download or listen to artist music or content on a mobile computing device, such as a mobile phone, over a computerized network. A song selection module may also proffer set selection options to a user thereof during a live event and then collect, for use by the system, what selection(s) are made by the fan through the user interface of the fan. Such may be accomplished by providing option Connell in view of McDonald does not explicitly teach a display of available songs to be requested associated with a selectable monetary amount. However, Yosilewitz teaches associated selectable monetary amount (See Page 6 of the NPL – “$4.20” cost per second which indicates the amount in $ of cost per second for the song to be played).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the live fan-artist interaction system of Connell in view of McDonald to include a display of available songs to be requested associated with a selectable monetary amount, as taught by Yosilewitz, in order to make the interaction system more efficient and effective.
Regarding Claim 10, Connell in view of McDonald and Yosilewitz teaches all the limitations of Claims 1, 8, and 9 as described above. Although Connell teaches wherein the processor selects one of the songs available to be requested by selecting … (See “The song selection module 34 may allow users of the fan module 14 to download or listen to artist music or content on a mobile computing device, such as a mobile phone, over a computerized network. A song selection module may also proffer set selection options to a user thereof during a live event and then collect, for use by the system, what selection(s) are made by the fan through the user interface of the fan. Such may be accomplished by providing option information over a graphical user interface together with instructions for how to select one or more of the options by interacting with the user interface (e.g. typing a key, touching a region of a touch Connell in view of McDonald does not explicitly teach one of the songs available to be requested by selecting the monetary amount. However, Yosilewitz teaches wherein the processor selects one of the songs available to be requested by selecting the monetary amount (See Pages 5-6 of attached NPL – Media Request Mode under Settings has three options that the user can choose: “Free”, “Via Tip”, and “Both”. “Via Tip” enables requesting songs via tips and cost per second. “Tipped Requests” setting will appear only if “Via Tip” or “Both” request modes are active. Under “Tipped Requests” setting, “Cost per second” is the amount in $ of cost per second for the song to be played. It can be seen that when the users select “Via Tip” mode, the users will be able to select one of the available songs by selecting the monetary amount (e.g. $4.20 Cost per second)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the live fan-artist interaction system of Connell in view of McDonald to include selecting one of the songs available to be requested by selecting the monetary amount, as taught by Yosilewitz, in order to make the interaction system more efficient and effective.
Regarding Claim 11, Connell in view of McDonald and Yosilewitz teaches all the limitations of Claims 1, 8, 9, and 10 as described above. Connell also teaches wherein the processor of the server receives the selection by the listener (See “The illustrated fan module 14 includes a song selection module 34 configured to provide users of the fan module 14 the ability to select songs to hear from an artist over a computerized network. The song selection module 34 may allow users of the fan  and transmits data to the second mobile device indicative of the song and where it is to be played in a setlist (See “The system may include interaction management software, aka interaction module that may be functionally coupled over a computerized network to each of the plurality of fan apps and also to the artist module such that the interaction module may coordinate therebetween. It can receive set modification information from the plurality of fan apps. It may process that information (e.g. averaging, identifying which information has the most duplication among the set of fans present/registered/participating, randomly select from the pool of received information) and such processing may result in set-information modification instructions (e.g. move song 7 to place 5 in the set list because people are currently really excited about that song and so when the current song 45 finishes we want to play that popular song).” in Paragraph [0059]).
Regarding Claim 12, Connell in view of McDonald teaches all the limitations of Claim 1 as described above. Connell also teaches wherein the first mobile device displays to the listener a list of songs in a setlist (See “The artist may set parameters for a set-list that may include options/alternatives with respect to specific set information, e.g. which songs are played in which order … during the event. The artist and associate with each song in the list of songs is a selectable boost button, associated with an amount of money (See “FIGS. 8-11 illustrate prophetic examples of a plurality of screenshots (on a touchscreen module device and thus a graphical user interface (GUI)) of a live fan-artist interaction system (FIGS. 8 and 9 showing how some screens may be linkable/navigable to each other using arrows between the screenshots), according to one embodiment of the invention. The illustrated screenshots show how users are able to make particular selections, view specific information, provide influence information (e.g. voting), register, login, associate information with their account, display schema information, associate information with social media, make purchases, search, create events, display event information, etc. and thereby interact with the system, before, during or after a particular event.” in Paragraph [0121], “At the event, the fan may check into the event and then may interact with the system during the event (e.g. voting on which songs should be in the set list).” in Paragraph [0123], and Fig. 11 (see last GUI in the second row) wherein the “start voting button” is considered to be the “selectable boost button associated with an 
Connell in view of McDonald does not explicitly teach; however, Yosilewitz teaches that when selected ensures that the listener's song is played high on the list of songs by the Artist or Band as compared to requests made by other listeners who did not pay as much money (See Pages 5-6 of attached NPL – the listener can request songs for free via “Free” mode and request songs for tips via “Via Tip” mode. Under Tipped Requests, checking Prioritize Tipped Requests setting will launch tipped media requests to top of the queue. The “listeners who request songs for free” is considered to be the “other listeners who did not pay as much money”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the live fan-artist interaction system of Connell in view of McDonald to include the requested listener’s song is played high on the song list, as taught by Yosilewitz, in order to give priority to the song request made by the listener who pays more than other listeners.
Regarding Claim 13, Connell in view of McDonald and Yosilewitz teaches all the limitations of Claims 1 and 12 as described above. Connell also teaches wherein the first mobile device receives input via the selectable boost button that the listener desires the song to be played high on the list of songs to be played by the Artist or Band (See “The fan modules 14 may include a processor, network module, display device, user interface device, data storage and an instruction set for presenting a user interface according to a schema, receiving user input influence information and communicating the same to an interaction module. Such may be accomplished using a smartphone/tablet computing device having special purpose hardware/software such as but not limited to a downloaded application resident on the same configured to perform one or more of the functions described herein.” in Paragraph [0066], “According to one embodiment of the invention, there is a system 10 (live fan-artist interaction system) that allows for fan influence of artist play-lists in real-time. It may be that the system includes a mobile application and/or a mobile/local device for operation by a participant in an experience (concert, exhibition, display, show, contest, competition, etc.) that receives interactive inputs from the user and provides them for use by the system. It may be that the system allows for direct and/or indirect influence (e.g. voting, lottery-style selection of influence, …) which may allow for a particular individual or group of individuals (e.g. fan, DJ, fan group, club, board) to design one or more aspects, characteristics, features, contributions, elements, etc. of an event, music set, production schedule, band, set of instruments, etc.” in Paragraph [0071], and Fig. 11 (see last GUI in the second row) for input via the selectable boost button).
Regarding Claim 14, Connell in view of McDonald and Yosilewitz teaches all the limitations of Claims 1, 12, and 13 as described above. Connell also teaches wherein the data indicative of the song to be played high on the list as compared to requests made of other listeners who did not pay as much money, the at least one server determines the order the songs to be played based upon the monies paid for requesting a song and the monies paid for boosting a song by the plurality of listeners 
Regarding Claim 15, Connell in view of McDonald and Yosilewitz teaches all the limitations of Claims 1, 12, 13, and 14 as described above. Connell also teaches wherein the at least on server transmits the order of songs to be played based upon the monies paid for requesting a song and the monies paid for boosting a song by the plurality of listeners to the second mobile device (See “Thus, while the most common use of the system is to generate real-time set-lists with songs selected by the audience during the event and to communicate those in real-time to performers, one can recognize that any aspect of set information may be used in interaction through the system with audience members and thus the possible fan interaction uses to which this system may be put are nearly endless.” in Paragraph [0057], “The system may include interaction management software, aka interaction module that may be functionally coupled over a computerized network to each of the plurality of fan apps and also to the artist module such that the interaction module may coordinate therebetween. It can receive set modification information from the plurality of fan apps. It may process that information (e.g. averaging, identifying which information has the most duplication among the set of fans present/registered/participating, randomly select from the pool of received information) and such processing may result in set-information modification instructions (e.g. move song 7 to place 5 in the set list because people are currently really excited about that song and so when the current song 45 finishes we want to play that popular song).” in Paragraph [0059], and “The illustrated interaction module 18 includes a voting module 44 in communication with a plurality of artist and fan modules of a fan-artist interaction system over a computerized network. The voting module 44 is configured to enable fans to vote on songs or other theatrical elements in real-time to be .
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Connell in view of McDonald and Laufer; Adam (US Patent No. 9747285 B1; hereinafter "Laufer").
Regarding Claim 17, Connell in view of McDonald teaches all the limitations of Claims 1 and 16 as described above. Although Connell teaches the listeners/users are able to make particular selections, view specific information, and display event information (See Paragraph [0121] and Fig. 8), Connell in view of McDonald does not explicitly teach connecting the listener to the artist or band associated with one of the event markers. However, Laufer teaches wherein upon selection by the listener of one of the events, the processor of the mobile device connects the listener to the artist or band associated with one of the event markers (See “With reference to FIG. 9, the user selects a performer (“Like Nirvana” in the illustrated example) from the map of FIG. 8 and to view details on the selected performer on a GUI. The details show the number of users that follow the performer, the location (or venue) and start date and time of the performance, the cost of the performance, and an opening act or 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the live fan-artist interaction system of Connell in view of McDonald to include connecting the listener to the artist or band associated with one of the event markers upon selection, as taught by Laufer, in order to provide additional information about performer (e.g. artist or band) of the selected event by allowing fans to plan ahead of time for the event.
Regarding Claim 18, Connell in view of McDonald and Laufer teaches all the limitations of Claims 1, 16, and 17 as described above. Connell does not explicitly teach; however, McDonald teaches wherein the processor of the mobile device displays a selection of selectable boxes for tipping the artist or band (See “FIG. 1C depicts an exemplary tipping interface 185. In one embodiment, tipping interface 185 may be a tipping interface that is launched when a consumer or user selects interface element 180. Buttons 186, 187, 188, 189, and 190 provide options for a user or consumer to tip in the amount of $1, $2, $5, $10, or a custom amount, respectively.” in Paragraph [0036] and Fig. 1C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the live fan-artist interaction system of Connell to include a display for selecting a selectable boxes for tipping the artist, as taught by McDonald, in order to motivate or inspire the consumer to tip to the artists (See Paragraph [0011] of McDonald
Regarding Claim 19, Connell in view of McDonald and Laufer teaches all the limitations of Claims 1, 16, 17, and 18 as described above. Connell does not explicitly teach; however, McDonald teaches wherein the processor receives data from the listener for selecting one of the selectable boxes, and the at least one [server] displays the tip associated with the selected box to the second mobile device (See “Moving now to step 340 in FIG. 3, the streaming system may receive tipping input from the consumer's device. Received tipping input may be transmitted from a consumer's device to the streaming system or other entity, server, computer, device, or system configured to receive tipping input from a consumer. The tipping input may be transmitted via Internet or other communications network as is well known in the art. Received tipping input may include some or all of, but is not limited to, the information described herein above. For example, as shown in FIGS. 1C and 2, a consumer may input, through an input interface in communication with the consumer's device, a tip amount, a reason for the tip, and a comment about the tip.” in Paragraph [0075]. It can be seen that the streaming system is capable of displaying the received tips to the second mobile device (e.g. artist’s device).). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the live fan-artist interaction system of Connell to include a display of the received tips to the second mobile device, as taught by McDonald.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Connell in view of McDonald and Zises; Matthew (US PG Pub. No. 2014/0095333 A1; hereinafter "Zises").
Regarding Claim 20, Connell in view of McDonald teaches all the limitations of Claim 1 as described above. Connell in view of McDonald does not explicitly teach; however, Zises teaches wherein the amount of money paid by the listener to hear the songs performed and the other amounts of money received by other listeners is automatically credited to a bank account or other financial account of the Artist or the Band (See “In various implementations, payment server 342 may account for a transfer of funds and/or financial value by debiting the a source of funds and/or financial value linked to the subscriber account of the buyer and crediting a source of funds and/or financial value linked to the subscriber account of the seller. For example, the network-based system may securely communicate with one or more financial institutions such as a bank or credit card company over one or more networks 308 and arrange the transfer of funds and/or financial value from the buyer to the seller.” in Paragraph [0119] wherein the “seller” is considered to the “Artist or Band” and “Funds from the account of the buyer may be electronically transferred into a merchant account associated with network-based system 310, and a transaction fee may be deducted. The remaining proceeds are then directed to the seller by issuing a payment in accordance with the payment method selected by the seller such as via check, deposit to a third-party payment services account (e.g., PayPal.TM. account), Season Ticket Account, and/or other type of source capable of receiving funds and/or financial value, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the live fan-artist interaction system of Connell in view of McDonald to include money credited to a financial account of the Artist or the Band, as taught by Zises, in order to make the interaction system more efficient and effective by saving time in the process of paying an artist and in the process of receiving an payment. This would prevent issuing a paper check, mailing the check to the artist, and making a deposit or cashing out the check to the artist’s account.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYAR M KYU whose telephone number is (571)272-3419. The examiner can normally be reached Mon-Fri 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.M.K./Examiner, Art Unit 3628